Order entered August 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00369-CV

   MORGAN KEEGAN & CO., INC. AND MORGAN ASSET MANAGEMENT, INC.,
                      Appellants/Cross-Appellees

                                                V.

 PURDUE AVENUE INVESTORS LP, MARY ANN HOWARD AND DANA HOWARD,
  AS TRUSTEE OF THE MOLLY A. HOWARD TRUST, Appellees/Cross-Appellants

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-09-14448

                                            ORDER
       We GRANT appellees/cross-appellants’ August 10, 2015 motion for extension of time to

file briefs and ORDER appellees’ brief be filed no later than August 24, 2015, cross-appellants’

reply brief be filed not later than September 7, 2015, and appellants’ reply brief be filed no later

than September 21, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE